Case 15-35678        Doc 30     Filed 12/31/18     Entered 12/31/18 11:25:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35678
         Alma Villalobos

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/20/2015.

         2) The plan was confirmed on 12/18/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/22/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $26,580.00.

         10) Amount of unsecured claims discharged without payment: $21,414.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35678       Doc 30      Filed 12/31/18    Entered 12/31/18 11:25:04                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $8,150.00
         Less amount refunded to debtor                         $150.00

 NET RECEIPTS:                                                                                    $8,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $414.18
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,414.18

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AARONS                         Secured             0.00          0.00             0.00           0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F Secured             0.00          0.00             0.00           0.00       0.00
 CACH LLC                       Unsecured         429.00        428.59           428.59        145.01        0.00
 CACH LLC                       Unsecured      1,019.00       1,019.23         1,019.23        344.84        0.00
 CACH LLC                       Unsecured         950.00        949.59           949.59        321.28        0.00
 CAVALRY SPV I LLC              Unsecured         571.00        571.42           571.42        193.33        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         881.00        881.66           881.66        298.29        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          502.00        501.55           501.55        169.69        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          551.00        551.42           551.42        186.56        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         705.00        705.35           705.35        238.64        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         549.00        549.21           549.21        185.82        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,011.00       2,011.14         2,011.14        680.43        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         533.00        521.62           521.62        176.48        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         405.00        404.54           404.54        136.87        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         400.00        399.70           399.70        135.23        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,104.00       1,103.51         1,103.51        373.35        0.00
 TMOBILE                        Unsecured      1,700.00            NA               NA            0.00       0.00
 VILLAGE OF NORTH CHICAGO       Unsecured         100.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST      Unsecured      5,000.00            NA               NA            0.00       0.00
 HAROLD SAALFELD                Unsecured         200.00           NA               NA            0.00       0.00
 KINDERCARE                     Unsecured         843.00           NA               NA            0.00       0.00
 ADT SECURITY SERVICES          Unsecured      2,000.00            NA               NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured          50.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                Unsecured         176.00           NA               NA            0.00       0.00
 CITY OF WAUKEGAN               Unsecured         100.00           NA               NA            0.00       0.00
 COMCAST CABLE COMMUNICATION Unsecured            259.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-35678      Doc 30     Filed 12/31/18    Entered 12/31/18 11:25:04                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 CONSUMERS COOP CREDIT UNION Unsecured       1,766.00            NA           NA             0.00        0.00
 CONSUMERS COOPERATIVE CREDIT Unsecured      2,208.00            NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $10,598.53           $3,585.82                  $0.00


 Disbursements:

        Expenses of Administration                          $4,414.18
        Disbursements to Creditors                          $3,585.82

 TOTAL DISBURSEMENTS :                                                                       $8,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-35678        Doc 30      Filed 12/31/18     Entered 12/31/18 11:25:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
